SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report: January 22, 2008 (Date of Earliest Event Reported) HAMMONDS INDUSTRIES, INC. (Exact Name Of Registrant As Specified In Its Charter) Nevada 88-0225318 (State of Incorporation) (I.R.S. Employer Identification No.) 601 Cien Street, Suite 235Kemah, TX 77565-3077 (Address of Principal Executive Offices) (ZIP Code) Registrant's Telephone Number, Including Area Code: (281) 334-9479 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 4.02 NON-RELIANCE ON PREVIOUSLY ISSUED FINANCIAL STATEMENTS OR A RELATED AUDIT REPORT OR COMPLETED INTERIM REVIEW (a)(1) In response to a letter from the SEC in connection with the review of the Company’s Form 10-QSB for Fiscal Quarter Ended September 30, 2006, the Company has reexamined the Unaudited Proforma Consolidated Balance Sheets and Statement of Operations included with the Form 8-K/A filing submitted on July 6, 2005, for the acquisition of the Hammonds Companies.As a result of our reexamination, we have restated the Unaudited Proforma Consolidated Balance Sheets and Statement of Operations. The statements as filed on July 5, 2005 are included below: INTERNATIONAL AMERICAN TECHNOLOGIES, INC. Unaudited Proforma Consolidated Balance Sheet April 30, 2005 International Hammonds American Technical Proforma Proforma Technologies, Inc. Services, Inc. Adjustments Consolidated Assets Current assets: Cash $ 305 $ 56,506 $ - $ 56,811 Accounts receivable, net - 509,366 - 509,366 Inventories - 808,838 - 808,838 Prepaid expenses and other current assets 25,000 29,661 - 54,661 Total current assets $ 25,305 $ 1,404,371 $ - $ 1,429,676 Notes receivable $ 435,000 $ - $ - $ 435,000 Property and equipment, net - 826,765 - 826,765 Excess of cost over net assets of businesses acquired, net - 3,845,815 - 3,845,815 Other intangible assets, net - 173,749 - 173,749 Investments in consolidated subsidiary 1,848,300 - (1,848,300 ) - Other assets - 18,685 - 18,685 Total assets $ 2,308,605 $ 6,269,385 $ (1,848,300 ) $ 6,729,690 Liabilities and Stockholders' Equity Current liabilities: Accounts payable and accrued expenses $ 26,098 $ 1,452,585 $ - $ 1,478,683 Short-term notes payable 173,300 1,192,682 - 1,365,982 Due to parent company 1,296,887 - - 1,296,887 Total current liabilities $ 1,496,285 $ 2,645,267 $ - $ 4,141,552 Minority interest - - 1,775,818 1,775,818 Total liabilities $ 1,496,285 $ 2,645,267 $ 1,775,818 $ 5,917,370 Stockholders' equity (deficit): Preferred stock $ - $ - $ - $ - Common stock 2,000 209,580 (209,580 ) 2,000 Additional paid-in capital 1,554,142 6,104,909 (6,104,909 ) 1,554,142 Accumulated deficit (141,322 ) (2,507,871 ) 2,507,871 (141,322 ) $ 1,414,820 $ 3,806,618 $ (3,806,618 ) $ 1,414,820 Less: Treasury stock (602,500 ) (182,500 ) 182,500 (602,500 ) Total stockholders' equity 812,320 3,624,118 (3,624,118 ) 812,320 Total liabilities and stockholders' equity $ 2,308,605 $ 6,269,385 $ (1,848,300 ) $ 6,729,690 INTERNATIONAL AMERICAN TECHNOLOGIES, INC. Unaudited Proforma Consolidated Statement of Operations Four months ended April 30, 2005 International Hammonds American Technical Proforma Proforma Technologies, Inc. Services, Inc. Adjustments Consolidated Revenues $ - $ 1,560,439 $ - $ 1,560,439 Costs and expenses: Cost of sales - 1,133,218 - 1,133,218 Selling, general and administrative 27,387 671,989 - 699,376 Total costs and expenses 27,387 1,805,207 - 1,832,594 Operating loss (27,387 ) (244,768 ) - (272,155 ) Other income (expenses): Interest income 7,580 - - 7,580 Total other income 7,580 - - 7,580 Net loss before income taxes (19,807 ) (244,768 ) - (264,575 ) Provision for income taxes - Net loss from operations $ (19,807 ) $ (244,768 ) $ - $ (264,575 ) The statements as refiled on March 18, 2008, are included below: INTERNATIONAL AMERICAN TECHNOLOGIES, INC. Unaudited Proforma Consolidated Balance Sheets April 30, 2005 International Hammonds American Technical Proforma Proforma Technologies, Inc. Services, Inc. Adjustments Consolidated Assets Current assets: Cash $ 305 $ 56,506 $ - $ 56,811 Accounts receivable, net - 540,934 - 540,934 Inventories - 808,838 - 808,838 Prepaid expenses and other current assets 25,000 29,661 - 54,661 Total current assets 25,305 1,435,939 - 1,461,244 Notes receivable 435,000 - - 435,000 Property and equipment, net - 418,603 254,792 673,395 Other intangible assets, net - 173,749 2,711,508 2,885,257 Due from parent company 378,113 - - 378,113 Other assets - 62,685 - 62,685 Total assets $ 838,418 $ 2,090,976 $ 2,966,300 $ 5,895,694 Liabilities and Stockholders' Equity Current liabilities: Accounts payable and accrued expenses $ 26,098 $ 1,313,376 $ - $ 1,339,474 Short-term notes payable - 785,000 173,300 958,300 Total current liabilities 26,098 2,098,376 173,300 2,297,774 Deferred taxes - - 503,200 503,200 Total liabilities 26,098 2,098,376 676,500 2,800,974 Stockholders' equity (deficit): Preferred stock - Common stock 2,000 209,580 (209,580 ) 2,000 Additional paid-in capital 1,554,142 2,430,109 (147,709 ) 3,836,542 Accumulated deficit (141,322 ) (2,464,589 ) 2,464,589 (141,322 ) 1,414,820 175,100 2,107,300 3,697,220 Less: Treasury stock (602,500 ) (182,500 ) 182,500 (602,500 ) Total stockholders' equity 812,320 (7,400 ) 2,289,800 3,094,720 Total liabilities and stockholders' equity $ 838,418 $ 2,090,976 $ 2,966,300 $ 5,895,694 INTERNATIONAL AMERICAN TECHNOLOGIES, INC. Unaudited Proforma Consolidated Statement of Operations Four months ended April 30, 2005 International Hammonds American Technical Proforma Proforma Technologies, Inc. Services, Inc. Adjustments Consolidated Revenues $ - $ 1,560,439 $ - $ 1,560,439 Costs and expenses: Cost of sales - 1,133,218 - 1,133,218 Selling, general and administrative 27,387 673,160 - 700,547 Total costs and expenses 27,387 1,806,378 - 1,833,765 Operating loss (27,387 ) (245,939 ) - (273,326 ) Other income (expenses): Other income - 171 - 171 Interest income 7,580 - - 7,580 Total other income 7,580 171 - 7,751 Net loss before income taxes (19,807 ) (245,768 ) - (265,575 ) Provision for income taxes - Net loss from operations $ (19,807 ) $ (245,768 ) $ - $ (265,575 ) The differences on a Proforma Consolidated basis are summarized below: INTERNATIONAL AMERICAN TECHNOLOGIES, INC. Unaudited Proforma Consolidated Balance Sheets April 30, 2005 Proforma Proforma Proforma Consolidated Consolidated Consolidated As previously reported Restatement adjustments As Restated Assets Current assets: Cash $ 56,811 $ - $ 56,811 Accounts receivable, net 509,366 31,568 540,934 Inventories 808,838 - 808,838 Prepaid expenses and other current assets 54,661 - 54,661 Total current assets $ 1,429,676 $ 31,568 $ 1,461,244 Notes receivable $ 435,000 $ - $ 435,000 Property and equipment, net 826,765 (153,370 ) 673,395 Excess of cost over net assets of businesses acquired, net 3,845,815 (3,845,815 ) - Other intangible assets, net 173,749 2,711,508 2,885,257 Due from parent company - 378,113 378,113 Other assets 18,685 44,000 62,685 Total assets $ 6,729,690 $ (833,996 ) $ 5,895,694 Liabilities and Stockholders' Equity Current liabilities: Accounts payable and accrued expenses $ 1,478,683 $ (139,209 ) $ 1,339,474 Short-term notes payable 1,365,982 (407,682 ) 958,300 Due to parent company 1,296,887 (1,296,887 ) - Total current liabilities $ 4,141,552 $ (1,843,778 ) $ 2,297,774 Deferred taxes - 503,200 503,200 Minority interest 1,775,818 (1,775,818 ) - Total liabilities $ 5,917,370 $ (3,116,396 ) $ 2,800,974 Stockholders' equity (deficit): Preferred stock - - - Common stock $ 2,000 $ - $ 2,000 Additional paid-in capital 1,554,142 2,282,400 3,836,542 Accumulated deficit (141,322 ) - (141,322 ) $ 1,414,820 $ 2,282,400 $ 3,697,220 Less: Treasury stock (602,500 ) - (602,500 ) Total stockholders' equity 812,320 2,282,400 3,094,720 Total liabilities and stockholders' equity $ 6,729,690 $ (833,996 ) $ 5,895,694 INTERNATIONAL AMERICAN TECHNOLOGIES, INC. Unaudited Proforma Consolidated Statement of Operations Four months ended April 30, 2005 Proforma Proforma Proforma Consolidated Consolidated Consolidated As previously reported Restatement adjustments As Restated Revenues $ 1,560,439 $ - $ 1,560,439 Costs and expenses: Cost of sales 1,133,218 - 1,133,218 Selling, general and administrative 699,376 1,171 700,547 Total costs and expenses 1,832,594 1,171 1,833,765 Operating loss (272,155 ) (1,171 ) (273,326 ) Other income (expenses): Other income - 171 171 Interest income 7,580 - 7,580 Total other income 7,580 171 7,751 Net loss before income taxes (264,575 ) (1,000 ) (265,575 ) Provision for income taxes - - Net loss from operations $ (264,575 ) $ (1,000 ) $ (265,575 ) (2) In response to a letter from the SEC in connection with the review of the Company’s Form 10-QSB for Fiscal Quarter Ended September 30, 2006, the Company has reexamined the footnote disclosures.As a result of our reexamination, we have restated footnotes (1) Summary of Significant Accounting Policies and (2) Acquisition of Hammonds Technical Services, Inc. for the years ended December 31, 2005 and 2006, and for the period ended March 31, The first sentence has been revised as follows in footnote (1) Summary of Significant Accounting Policies: For the year ended December 31, 2005: International American Technologies, Inc., f/k/a Unlimited Coatings Corporation, (the "Company"), is a 81% owned subsidiary of American International Industries, Inc. (AIII). For the year ended December 31, 2006: International American Technologies, Inc., f/k/a Unlimited Coatings Corporation, (the "Company"), is a 45.1% owned subsidiary of American International Industries, Inc. (AIII). For the period ended March 31, 2007: Hammonds Industries, Inc., f/k/a International American Technologies, Inc. (the "Company"), is a 40.7% owned subsidiary of American International Industries, Inc. The following has been added as paragraph 2 in footnote (2) Acquisition of Hammonds Technical Services, Inc.: The Company believes that $10 per share is appropriate to record the valuation of the 145,000 restricted shares. SFAS No. 141, Paragraph 25, states that “A business combination agreement may provide for the issuance of additional shares of a security or the transfer of cash or other consideration contingent on specified events or transactions in the future.” Further, Paragraph 26, states that “amounts of contingent consideration that are determinable at the date of acquisition shall be included in determining the cost of an acquired entity and recorded at that date.” The sellers of 51% of Hammonds and Mr. Daniel Dror entered into a stock repurchase agreement as of April 28, 2005, where the sellers agreed to sell the 145,000 shares to Mr. Daniel Dror for $10.00 per share through the third anniversary of the effective date of the agreement. This stock repurchase agreement provides a specific price for a specific period of time for the repurchase of the 145,000 restricted shares. (3) In response to a letter from the SEC in connection with the review of the Company’s Form 10-QSB for Fiscal Quarter Ended September 30, 2006, the Company has reexamined the treatment of the valuation of the preferred stock issued by Hammonds. As a result of our reexamination and the analysis of professional literature related to this very technical and complicated issue, we have restated the financial statements as of September 30, 2006, December 31, 2006, and March 31, 2007. The differences are summarized below: Three Months Ended September 30, 2006 As previously reported Restatement adjustments As restated Net loss applicable to common shareholders $ (945,489 ) $ (1,290,898 ) $ (2,236,387 ) Deemed dividend $ - $ (1,290,898 ) $ (1,290,898 ) Net loss per share applicable to common shareholders – Basic and diluted $ (0.03 ) $ (0.04 ) $ (0.07 ) Nine Months Ended September 30, 2006 As previously reported Restatement adjustments As restated Net loss applicable to common shareholders $ (1,578,354 ) $ (1,290,898 ) $ (2,869,252 ) Deemed dividend $ - $ (1,290,898 ) $ (1,290,898 ) Net loss per share applicable to common shareholders – Basic and diluted $ (0.07 ) $ (0.05 ) $ (0.12 ) September 30, 2006 As previously reported Restatement adjustments As restated Additional paid-in capital - preferred stock $ - $ 1,290,731 $ 1,290,731 Additional paid-in capital - beneficial conversion $ - $ 1,290,898 $ 1,290,898 Additional paid-in capital - warrants $ - $ 1,419,222 $ 1,419,222 Additional paid-in capital $ 7,695,359 $ (2,709,953 ) $ 4,985,406 Accumulated deficit $ (2,894,523 ) $ (1,290,898 ) $ (4,185,421 ) Year Ended December 31, 2006 As previously reported Restatement adjustments As restated Net loss applicable to common shareholders $ (2,506,988 ) $ (1,290,898 ) $ (3,797,886 ) Deemed dividend $ - $ (1,290,898 ) $ (1,290,898 ) Net loss per share applicable to common shareholders– Basic and diluted $ (0.09 ) $ (0.05 ) $ (0.14 ) Additional paid-in capital - preferred stock $ - $ 1,290,731 $ 1,290,731 Additional paid-in capital - beneficial conversion $ - $ 1,290,898 $ 1,290,898 Additional paid-in capital - warrants $ - $ 1,419,222 $ 1,419,222 Additional paid-in capital $ 7,677,731 $ (2,709,953 ) $ 4,967,778 Accumulated deficit $ (3,823,155 ) $ (1,290,898 ) $ (5,114,053 ) March31, 2007 As previously reported Restatement adjustments As restated Additional paid-in capital - preferred stock $ - $ 1,290,731 $ 1,290,731 Additional paid-in capital - beneficial conversion $ - $ 1,290,898 $ 1,290,898 Additional paid-in capital - warrants $ - $ 1,153,556 $ 1,153,556 Additional paid-in capital $ 8,372,006 $ (2,444,287 ) $ 5,927,719 Accumulated deficit $ (4,714,022 ) $ (1,290,898 ) $ (6,004,920 ) In addition, the following footnote has been added or restated to reflect the appropriate treatment of the preferred stock issuance.For the Form 10-KSB/A for the Fiscal Year Ended December 31, 2006, it is footnote 8.For the Forms 10-QSB/A for the Periods Ended September 30, 2006 and March 31, 2007, it is footnote 10. Preferred Stock The Company entered into preferred stock agreements with VOMF, described below, with the strategic objectives to raise working capital funds, bring in outside investors, and provide liquidity for the Company’s common shares. In August and September 2006, the Company sold to VOMF 833,333 shares of Series A Preferred Stock and 833,333 shares of Series B Preferred Stock, respectively. In connection with the sale of the Series A convertible preferred stock, the
